Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 1 of 10

IN THE DISTRICT COURT OF LINCOLN COUNTY,

STATE OF OKLAHOMA
MICHAEL E. TUDOR and )
LUZ MARIA TUDOR, )
)
Plaintiffs, )
) —_—
VS. ) No. CI - ah / O wD
)
ZURICH AMERICAN INSURANCE )
CO., DASEKE, INC., SLT EXPRESS )
WAY, INC., ROADMASTER GROUP IJ, )
LLC., and BEDROCK, INC. )
)
Defendants,
SUMMONS
To the above-named Defendant: SLT Express Way, Inc.

You have been sued by the above-named Plaintiffs, and you are directed to file a written Answer to the attached Petition
in the Court at the above address within twenty (20) days after service of this Summons upon you, exclusive of the day of service.
Within the same time, a copy of your Answer must be delivered or mailed to the attorneys for the Plaintiffs. Unless you answer
the Petition within the time stated, judgment will be rendered against you with costs of the action.

Issued this 19 day of January, 2021.

LINCOLN C@UNTY COURT CLERK

pv. J LIN YB

Deputy Court Clerk

(Seal)

Attorneys for Plaintiffs:

JOE E. WHITE, JR. OBA #12930
CHARLES C. WEDDLE II] OBA #18869
NICK PORTER OBA #34176

WHITE & WEDDLE, P.C.

630 N.E. 63rd Street

Oklahoma City, Oklahoma 73105

(405) 858-8899

This Summons was served on:

 

(date of service) (Signature of person serving Summons)

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS SUIT OR
YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE
FILED WITHIN THE TIME LIMIT STATED IN THE SUMMONS.
Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 2 of 10

IN THE DISTRICT COURT OF LINCOLN COUNTY,

STATE OF OKLAHOMA
MICHAEL E. TUDOR and )
LUZ MARIA TUDOR, ) INDY Kip
) AQ N Ct | ER
Plaintiffs, )
) _
VS. ) No. CO-Al- OA
)
ZURICH AMERICAN INSURANCE )
CO., DASEKE, INC., SLT EXPRESS )
WAY, INC., ROADMASTER GROUP II, )
LLC., and BEDROCK, INC. )
)

Defendants.
PETITION

COME NOW the Plaintiffs, Michael E. Tudor and Luz Maria Tudor, and, for their causes
of action against the Defendants, Zurich American Insurance Company, Daseke Inc., SLT
Express Way, Inc., Roadmaster Group II, LLC, and Bedrock, Inc. (hereafter collectively
“Defendants”), would allege and state as follows:

1. Plaintiffs Michael Tudor and Luz Maria Tudor (hereafter collectively “Plaintiffs’’)
were at all times herein individual residents of the State of New Mexico.

2. Zurich American Insurance Company (hereafter “Zurich”) is an insurance
company authorized to do business in the State of Oklahoma, which issues policies, conducts
certain business through agents located in Oklahoma, and is a citizen and domiciled in the State
of Illinois, with its principal place of business located at 1299 Zurich Way, Schaumburg, Illinois
60196. At all relevant times herein, Zurich was the licensed insurance carrier for Roadmaster

Group IJ, LLC. (hereafter “Roadmaster”). Roadmaster, through its subsidiary company, SLT
Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 3 of 10

Express Way, is an “Authorized for Hire” “Interstate” motor carrier bearing USDOT #991930.
Pursuant to 47 O.S. §230.30, Zurich is a proper party Defendant in this matter.

3. Upon information and belief, Roadmaster is a Delaware company with its
principal place of business located at 8141 E. 7" Street, Joplin, Missouri 64801.

4, Upon information and belief, Bedrock, Inc. is a Missouri company doing business
under the fictitious name Tri-State Motor Transit Co., and its principal place of business is
located at 81841 E. 7" Street, Joplin, Missouri 64801.

5. Upon information and belief, Daseke, Inc. is a Delaware company with its
principal place of business located at 15455 Dallas Parkway #550, Addison, Texas 75001.

6. Upon information and belief, SLT Express Way, Inc. is an Arizona company with
its principal place of business located at 17235 N. 75 Ave., Suite D175, Glendale, Arizona
85308.

7, Upon information and belief, there exists and, at all times herein“alleged, a unity
of interest in ownership between certain Defendants such that any individuality and separateness
between the certain Defendants have ceased and these Defendants are the alter-ego of the other
certain Defendants and exert control over those Defendants. Adherence to the fiction of the
separate existence of these certain Defendants as an entity distinct from other certain Defendants
will permit an abuse of the corporate privilege and would sanction fraud and would promote
injustice.

8. Upon information and belief, Wilmer Familiamendez (hereafter

“Familiamendez”) was the driver of the white 2013 semi-tractor and trailer rig on September 27,

2019.
 

Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 4 of 10

9, That on September 27, 2019, Familiamendez was acting as an agent, servant, and
employee of the Defendants.

10. Upon information and belief, Defendants owned the trailer pulled by
Familiamendez on September 27, 2019.

11. That the matter sued on herein occurred in Lincoln County, State of Oklahoma.

12. That the amount in controversy is in excess of Seventy-Five Thousand Dollars
($75,000.00). Therefore, jurisdiction and venue are proper.

FACTS

13. Plaintiffs adopt and incorporate herein paragraphs | through 12 above, as if more
fully stated out herein, and would further allege and state as follows:

14. On September 27, 2019, at or near Interstate 44 and Mile Marker 159 in Lincoln
County, State of Oklahoma, Familiamendez negligently operated a white 2013 semi-tractor and
trailer rig, causing it to collide with the vehicle operated by Plaintiff Michael Tudor.

FIRST CAUSE OF ACTION
NEGLIGENCE

15. Plaintiffs adopt and incorporate herein paragraphs 1 through 14 above, as if more
fully stated out herein, and would further allege and state as follows:

16. That Plaintiff Michael Tudor was operating his vehicle in a lawful and legal
manner when the white 2013 semi-tractor and trailer rig driven by Familiamendez failed to yield
the right-of-way or stop for traffic ahead of him and collided with Plaintiff Michael Tudor’s
vehicle causing, among other things, serious personal injuries to Plaintiffs.

17. That Plaintiffs state their injuries were caused by the negligence of

Familiamendez and that the Plaintiffs in no way contributed to the collision.
(a)

(b)

(c)
(d)

(e)
(f)
(g)
(h)
(i)

18.

Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 5 of 10

That Familiamendez was guilty of negligence in that he carelessly, recklessly,
and, with gross disregard of the rights of the Plaintiffs, drove his vehicle in such a
manner as to cause a collision with or involving Plaintiff Michael Tudor’s
vehicle. Had Familiamendez exercised ordinary care by properly controlling the
movement and direction of his vehicle, the collision would have been avoided.
That Familiamendez was negligent in that he failed to devote proper time and
attention to his driving, and his non-attention thereby caused the collision
described above.

That Familiamendez failed to obey traffic laws and road markings.

That Familiamendez drove in a careless and wanton manner without regard for
the safety of persons or property, thus violating 47 O.S. §11-901 and making him
negligent per se.

That Familiamendez failed to observe and obey the rules of the road.

That Familiamendez operated his vehicle in a manner not reasonable and proper.
That Familiamendez violated 47 OS. §§’s 11-201; 11-311; 11-901; and 11-901(b).
That Familiamendez failed to maintain a safe and proper vehicle.

That Familiamendez and the Defendants failed to obey the Federal Motor Carrier
Safety Regulations including, but not limited to, requirements for vehicle
maintenance, hours of service, driver qualifications, and record retention.

That as the direct and proximate cause of the aforementioned negligence and

reckless acts of Familiamendez and the Defendants, the Plaintiffs suffered severe personal

injuries and seek actual damages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00).
Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 6 of 10

19. That based on Defendants’ willful, reckless, and gross disregard of the rights of
the Plaintiffs, Plaintiffs seek punitive damages against Defendants in an amount in excess of
Seventy-Five Thousand Dollars ($75,000.00).

WHEREFORE, premises considered, Plaintiffs prays for actual damages against
Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), punitive
damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney fees,
costs, and any other relief this Court deems just and appropriate.

SECOND CAUSE OF ACTION
NEGLIGENT ENTRUSTMENT

20, Plaintiffs adopt and incorporate herein paragraphs 1 through 19 above, as if more
fully stated herein, and would further allege and state as follows:

21. That based upon Familiamendez’s conduct as set forth above, the Defendants
negligently entrusted the operation of their 2013 semi-tractor and trailer to Familiamendez. This
allegation of negligence on the part of the Defendants is separate and distinct from the
negligence of Familiamendez.

22. Additionally, the Defendants failed in providing and/or implementing a safety
program which could have prevented the collision from occurring. This allegation of negligence
on the part of the Defendants is separate and distinct from the negligence of Familiamendez.

93. That the Defendants were negligent in failing to investigate and choose a
competent driver (i.e., Familiamendez). This allegation of negligence on the part of the

Defendants is separate and distinct from the negligence of Familiamendez.
Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 7 of 10

24. That the Defendants knew or should have known of Familiamendez’s unsafe
driving practices. This allegation of negligence on the part of the Defendants is separate and
distinct from the negligence of Familiamendez.

25. That the Defendants negligently failed in training Familiamendez on how to
safely drive, navigate, lawfully operate a tractor trailer rig, and follow the FMCSR. This
allegation of negligence on the part of the Defendants is separate and distinct from the
negligence of Familiamendez.

26. Oklahoma common law imposes a duty of care upon the Defendants to protect all
persons who are foreseeably endangered by Familiamendez’s conduct with respect to all risks
which make the conduct unreasonably dangerous. Familiamendez owed the Plaintiffs a duty to
lessen the risk or take precaution to protect those coming within the zone of risk created by his
conduct. The Defendants knew or should have known that Familiamendez would be operating
the white 2013 semi-tractor and trailer on public roadways, and it was foreséeable that their
conduct posed an unreasonable risk of harm to others, including the Plaintiffs.

27. That the Defendants breached their duty because they entrusted their white 2013
semi-tractor and trailer to Familiamendez when they knew or reasonably should have known that
Familiamendez was careless, reckless, and/or incompetent resulting in injuries to the Plaintiffs.

28. That as a direct and proximate cause of the aforementioned independent act of
negligence and reckless acts of Familiamendez, the Plaintiffs suffered serious personal injuries.
The Plaintiffs have suffered and will continue to suffer, among other things, mental and physical

pain and suffering in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00).
Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 8 of 10

29. That based upon Familiamendez’s willful, reckless, and gross disregard of the
rights of the Plaintiffs, the Plaintiffs seek punitive damages against the Defendants in an amount
in excess of Seventy-Five Thousand Dollars ($75,000.00).

WHEREFORE, premises considered, the Plaintiffs, on their Second Cause of Action,
pray for actual damages against each Defendant in an amount in excess of Seventy-Five
Thousand Dollars ($75,000.00), exemplary or punitive damages against each Defendant in an
amount in excess of Seventy-Five Thousand Dollars ($75,000.00), attorney fees, costs, and any
other relief this Court deems just and appropriate.

THIRD CAUSE OF ACTION

LOSS OF CONSORTIUM

30. Plaintiffs adopt and incorporate herein paragraphs | through 29 above and further
allege and state as follows:

31. The Plaintiff, Luz Maria Tudor, is and was, at all relevant times héreto, married to
the Plaintiff, Michael Tudor.

a4 As a result of the actions and inactions of the Defendants, the Plaintiff, Luz Maria
Tudor, has been injured and has lost the benefit of services, society, comfort, and/or
companionship of her marriage to which she is entitled as the spouse of Plaintiff Michael Tudor.

33. Plaintiff Luz Maria Tudor secks actual and punitive damages for the loss of
services, society, comfort, and/or companionship of her marital relationship with the Plaintiff,
Michael Tudor, in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00).

WHEREFORE, premises considered, Plaintiffs pray for judgment in their favor against
each Defendant for (a) actual damages in an amount in excess of Seventy-Five Thousand Dollars
($75,000.00); (b) punitive damages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00); (c) Plaintiffs’ prejudgment interest, costs, and a reasonable attorney fee; and (d)
Case 5:21-cv-00238-C Document 1-1 Filed 03/22/21 Page 9 of 10

such other relief to which Plaintiffs may be entitled — with a combined prayer well in excess of

-

$75,000.00 (to be determined by a jury) for which the Plafntists seek judgment and, thereafter,

 
 
    

 

 

 

 

full and complete collection/satisfaction of said judgme st t C Defendants.
/ 4 J]
Respectfully submitted, f / l{
/ _\
JOEE, WHITE, JR. OBA #12930
CHARLES C. WEDDLE III OBA #18869
NICK PORTER OBA #34176
WHITE & WEDDLE, P.C.
630 N.E. 63" Street
Oklahoma City, Oklahoma 73105
(405) 858-8899
(405) 858-8844 FAX
joe@whiteandweddle.com
charles@whiteandweddle.com
nick(@whiteandweddle.com
JURY TRIAL DEMANDED Attorneys for Plaintiffs

ATTORNEY LIEN CLAIMED
 

WHITE & WEDDLE, P.c.

LawyEns =. | OMA CITY. 26 Gi

 

 

gs £¢ r- a —

630 N.E. 63rd Street FOB ra base }. S- US POSTAGE

OKLAHOMA Criry, OK 73105

 

 

   

© eee . oe 02 1P $ 00746°
x fey : 464 FEB 102021
ol 7018 0680 OOO0 O28? 428? ~ oad te VEeRter tele 73105

 

Case 5:21-cv-00238-C Document1-1 Filed 03/22/21 Page 10 of 10

f v mh jor SLT Express Way, Inc. 1ST NOT. | ICE__ ne

Or el eneaseeeaerangy
“0 ah 17235 N. 75th Ave., Suite D175 end | M a
opt? agit Glendale, AZ 85308 RET
ED —__.,
En
eee
Ny, re wie
R ! BESte—-saeess Epler |tbafen fyi | LD yy gen gaghgeecgefabpfendyrdg feb;

howe we

 

 
